^^uianW'                                     sesPQs^,
                                         ©FF8C0AL ®U^                      &
                                          TATE OF TEXA                                    7   PITNEV BOWES


                                         PENALTY FOR
                                                                          02 1R        .3
P.O. BOX 12308, CAPITOL STATION                                           0006557458      JUL08 2014
                                                                          MAILED FROM ZIP CODE 78 701
    AUSTIN, TEXAS 78711




                                     RE: WR-80.763-01


                                             STRADA
                                                        '- TDC #1461559